Citation Nr: 1638802	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  08-13 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a compensable disability rating for headaches.

2. Entitlement to a disability rating in excess of 20 percent for a right ankle disability.

3. Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney 


WITNESSES AT HEARING ON APPEAL

C.J. and V.M.


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1972 to April 1976.

This case comes to the Board of Veterans' Appeals (the Board) from April 2007 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In its April 2007 decision, the RO granted service connection for the Veteran's headaches and assigned an initial noncompensable (0 percent) disability rating.  The RO also granted service connection for a right ankle disability, assigning a 10 percent rating, and denied service connection for a claimed heart condition.  The Veteran timely appealed those decisions and other issues which have since been resolved.  

In December 2009, the RO issued a decision increasing the rating assigned to the Veteran's right ankle disability from 10 percent to 20 percent.   Because the Veteran has not indicated satisfaction with the currently assigned 20 percent rating, the Veteran's disagreement with the RO's December 2009 rating decision has not been resolved.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In January 2011, the Veteran's attorney, his sister, and an acquaintance appeared at a personal hearing, conducted via videoconferencing equipment, before the undersigned Veterans Law Judge. At the hearing, the Veteran's attorney made a motion to proceed without the Veteran being present on account of his incarceration.  The undersigned determined that good cause for the Veteran's absence had been shown, and granted this motion.  See 38 C.F.R. § 20.700(b).  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The Board remanded the issues in this appeal for further development in March 2011 and in August 2015.  

While the Board regrets the associated delay, the appeal must be REMANDED to the AOJ for the reasons below.  VA will notify the appellant if further action is required.


REMAND

Right Ankle Rating

When this appeal was previously before the Board, the record included statements from the Veteran indicating that the severity of his service-connected right ankle disability had worsened since his previous VA medical examination.  To help determine the current severity of the disability, the Board remanded the right ankle claim to arrange a new examination.

The requested examination occurred in October 2015 and the examiner provided a report which described the results of range of motion tests of the right ankle.  Unfortunately, the examination report is inadequate because it fails to comply with the recent decision of the Court of Appeals for Veterans Claims in Correia v. McDonald, No. 13-3238, 2016 WL 3591858,  ___ Vet. App. ___  (Vet. App. July 5, 2016).  In Correia, the Court held that VA examination reports must comply with the language of 38 C.F.R. § 4.59 (2015) by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing."  Id. at *10.

Unfortunately, the available examination reports do not with these provisions.  In light of the Correia decision, the Board must remand this case for an additional VA examination.  With respect to the Veteran's right ankle disability, in addition to all findings identified on the appropriate examination form, the examiner shall record the results of range of motion testing "for pain on both active and passive motion, [and] in weight bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59.  If it is not possible to conduct the examinations under weight bearing, the examiner should clearly describe why such testing could not be performed.

Headaches Rating

To help determine the severity of the Veteran's service-connected headaches, the Veteran was examined by VA medical professionals in July 2011 and August 2013.
Under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015), he could potentially be eligible for an increased rating depending on the frequency of "characteristic prostrating attacks . . ."

According to the July 2011 VA examiner, the Veteran's headaches "are described as occurring every day and lasting all day long absent any treatment.  The headaches are described as prostrating and would be productive of severe economic inadaptability absent treatment."  Responding to a question on the examination form asking on the severity of the Veteran's headaches, the examiner wrote "most attacks are prostrating."  VA received conflicting information from the August 2013 VA examiner, who checked "no" when asked whether the Veteran has characteristic prostrating attacks of headache pain.

The Board remanded the headaches issue for a new examination and the examiner was asked indicate whether the Veteran's headaches are prostrating in nature and, if possible, to reconcile the different findings between the 2011 and 2013 VA examination.  The Veteran's attorney in a December 2015 statement alleged that the prior examination report was inadequate as the examination scheduled did not comply with the Remand instruction.  The Board agrees that the examination was inadequate. 

The requested examination occurred in October 2015, and the examiner checked "no" in response to the question "Does the Veteran have characteristic prostrating attacks . . .?"  The October 2015 VA examination report does not include any attempt to reconcile the conflict in the two earlier examination reports.  The examiner did not, for example, explain that the July 2011 had been mistaken or whether the July 2011 examiner correctly observed symptoms which had disappeared by the time of the August 2013 examination.  Moreover, the October 2015 VA examiner did not explain why it was not possible to reconcile the conflict in the earlier reports.  

When the Board remands an appeal, the claimant obtains a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because the AOJ did not obtain an adequate medical opinion responsive to all the questions for which an answer was requested in the August 2015 remand, the Board must remand the case to obtain a new opinion. 

Service Connection for a Heart Condition

The Veteran characterized this issue as a claim for service connection for "chest pain."  But he has variously requested service-connected disability compensation for coronary artery disease, residuals of a heart attack, and mitral valve prolapse.  He has attributed these claimed disabilities to exposure to the tactical herbicide Agent Orange.  According to the Veteran's written statements, he was exposed to Agent Orange at the Naval Air Station in Pensacola, Florida when he was working around helicopters which had recently returned from Vietnam. 

Like the increased rating claims, the Board remanded the Veteran's heart claim for an examination in August 2015.  The AOJ arranged the requested examination, but apparently did not conduct any development regarding the Veteran's claimed Agent Orange exposure.  The examiner was asked to provide a medical opinion on the nature and etiology of any heart disability, including hypertension.  

The examination took place in October 2015 and the examiner wrote a report which correctly summarizes much of the Veteran's medical history.  In the examiner's opinion, the Veteran did not have coronary artery disease.  The examiner also indicated that the Veteran never had a myocardial infarction or heart attack.  To support this conclusion, the examiner emphasized a normal exercise stress test in April 2013 and a 2006 myocardial perfusion imaging study, which reads: "There is no definite evidence of any myocardial perfusion defect suggestive of previous infarction or reversible ischemia."   

The VA examiner acknowledged the Veteran's statement that "in 1999 he was hospitalized at the VA Medical Center in Detroit for a myocardial infarction.  However, I am not able to verify this claim after reviewing the 9 volumes of claims file.  [The Veteran] talked with his lawyer in the exam room and stated that he would fax me the documents that showed that he had had a myocardial infarction but that also did not happen."

The examiner was correct in stating that the records from VAMC Detroit did not show treatment for a myocardial infarction.  But they do suggest that he may have been treated for a heart attack at another facility - St. John's Hospital - in 1999.  According to the note of an addiction therapy specialist at the Detroit VAMC, "[The Veteran] had called counselor last week from St. Johns hospital where he was hospitalized with a  possible heart attack."  A separate note from a VA physician suggests that, at St. John's Hospital, the Veteran was diagnosed "with hereditary pericardial effusion."

The claims file does not include any records of medical treatment from St. John's Hospital and the claim of service connection for a heart condition will be remanded so that the AOJ can seek authorization from the Veteran to obtain these potentially relevant records.  Whether the requested records are obtained or not, the AOJ should also seek an addendum opinion from the October 2015 VA examiner.  In his October 2015 report, the examiner concluded that the Veteran's hypertension was unrelated to military service.  But he also diagnosed mitral valve regurgitation, a heart valve condition, but did not indicate whether this condition was related to the Veteran's active duty service, including his claimed exposure to Agent Orange, if established.  On remand, the examiner should attempt to assess the probability that a causal relationship exists between naval service and mitral valve regurgitation.  


Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and ask him to provide the necessary authorization for VA to obtain any outstanding records of post-service medical treatment, including any records concerning the Veteran's treatment in 1999 at St. John's Hospital for a myocardial infarction or other disease of the heart.  After obtaining any necessary authorization from the Veteran, the AOJ should then make reasonable efforts to obtain any such records identified by the appellant.

2. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since November 2015.

3. The AOJ should conduct any development deemed necessary regarding the Veteran's claimed Agent Orange exposure.  If no development is deemed necessary, the AOJ should prepare an examination explaining the reasons for that decision.

4. The Veteran should then be scheduled for a VA examination to ascertain the current severity of his service-connected right ankle disability.  The VA electronic claims file must be made available to and reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with the disability should be identified.  

Additionally, the examiner should determine the effective range of motion in the Veteran's right ankle and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test and, if possible, comparing range of motion in the Veteran's right ankle with the range of the opposite undamaged joint.  If any of these findings are not possible, please provide an explanation.

A complete rationale should be provided for any opinions offered.

5.  After obtaining any identified and outstanding records, refer the claims file to the examiner who conducted the October 2015 VA headaches examination for preparation of an addendum opinion.  If the October 2015 VA examiner is not available for any reason, the requested opinion should be obtained from another qualified person.  The entire claims file including a copy of this REMAND must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  If an examination is necessary, one must be provided.   

After reviewing the relevant records and a copy of this REMAND, the examiner should attempt to reconcile the different findings of the July 2011 and August 2013 VA headaches examinations, particularly the 2011 examiner's note that the Veteran's headaches were prostrating and the 2013's examiner's denial of characteristic prostrating attacks.  

If the examiner is unable to provide the requested opinion, it is essential for the examiner to explain why an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

6. After obtaining any identified and outstanding records, refer the claims file to the examiner who conducted the October 2015 VA heart examination for preparation of an addendum opinion.  If the October 2015 VA examiner is not available for any reason, the requested opinion should be obtained from another qualified person.  The entire claims file including a copy of this REMAND must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  If an examination is necessary, one must be provided.   

After reviewing the relevant records and a copy of this REMAND, the examiner should indicate whether it is at least as likely as not (50% probability or greater) that any diagnosed heart disability, including the mitral valve regurgitation diagnosed in October 2015, was caused or aggravated by the Veteran's active duty service or by any disease, injury or event in service, including, if established, the Veteran's claimed exposure to the tactical herbicide Agent Orange.  The examiner should provide a complete rationale for all opinions provided.

7. The AOJ must ensure that all the requested examination reports are in compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

8. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







